MCDONALD, J.,
dissenting. I concur with Justice Borden that the action as to the defendant Linda D’Amario Rossi, commissioner of children and families, is not justiciable and should be dismissed. I also believe the action as to the named defendant, Aaron Ment, chief court administrator, should be dismissed.
*347I agree it is unjust, as alleged, to deprive a parent of the custody of his or her child and to misadminister the judicial branch so as to create a system wide delay in child custody healings. Here, however, the court should not be engaged in policy matters left to the legislature and the governor. The plaintiff also failed to bring an action against the parties from whom she could obtain practical and real relief. Finally, the plaintiff had an effective remedy that she abandoned.
It could be said that this case is not justiciable because it involves a policy decision to allocate resources that is reserved to the legislature. Pellegrino v. O’Neill, 193 Conn. 670, 480 A.2d 476, cert. denied, 469 U.S. 875, 105 S. Ct. 236, 83 L. Ed. 2d 176 (1984). Judges are not appointed to be social engineers. Claremont School District v. Governor, 142 N.H. 462, 477, 703 A.2d 1353 (1997) (Horton, J., dissenting).
It could also be said that the named defendant, the chief court administrator, is not the policy maker for the judicial branch. The policy makers, the judges of the Superior Court, headed by the chief justice, are the necessary parties in whose absence no effective relief can be granted. See General Statutes §§ 51-la, 51-lb; State v. Nardini, 187 Conn. 109, 111-12, 445 A.2d 304 (1982). Nevertheless, the majority orders a trial to determine if the plaintiffs case is justiciable. It directs a trial judge to determine if “substantial” steps can be taken to avoid these delays in child custody hearings. If such steps cannot be taken using the present available resources without affecting the constitutional rights of other litigants, the case will be dismissed.
To allow this case to continue in this manner does a disservice to children and parents where charges of child abuse are made. The plaintiff had a speedy, effective, convenient, appropriate and complete remedy *348available by way of appellate review.1 See General Statutes § 52-265a; State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983). Those are grounds to dismiss this independent injunctive and declaratory judgment action. See Practice Book § 390 (c), now Practice Book (1998 Rev.) § 17-55 (3); England v. Coventry, 183 Conn. 362, 439 A.2d 372 (1981). Had such an appeal been taken in 1995 from Judge Lavine’s continuance of the ten day hearing and had the plaintiff prevailed, a decision would have been rendered long ago promptly vindicating her rights to the hearing.
This case brought, instead, only further trial court proceedings protracted into 1997. While the action was pending, the plaintiff voluntarily relinquished her rights to her child and that issue is not before us. She nonetheless claims to pursue other parents’ rights. This may mislead those parents to forgo effective appellate relief and to join this futile case2 inching its way through the overcrowded civil dockets. If this case were dismissed, those other parents would seek this effective speedy relief and avoid the “dismal” prospects for this case, which “comes close to sending [their] rights into oblivion.” See concurring opinion of Justice Berdon.
I would affirm the decision of Judge Wagner granting the motion to strike the claim for injunctive relief and reverse the decision of Judge Sullivan denying the motion to dismiss.

 Judge Lavine’s order directly affected the plaintiffs custody rights, suspending them without a hearing for six months. Precisely because of that suspension we undertook to review the otherwise interlocutory orders in this case that only indirectly affected the plaintiffs rights. An appeal from Judge Lavine’s order could have been taken in the same manner as in this case.


 Indeed, where the plaintiff must overcome a heavy presumption that the chief court administrator acted properly and in view of the reality of mounting juvenile and adult criminal cases and ever increasing family and civil dockets, the failure of the plaintiffs case appears preordained.